Exhibit PROMISSORY NOTE $4,000,000 Maturity Date: January 2, FOR VALUE RECEIVED, American Apparel (USA), LLC, a California limited liability company (the “Maker”), hereby promises to pay to the order of Dov Charney (the “Payee”), his successors and assigns, on or before the Maturity Date (as hereinafter defined), the principal sum of FOUR MILLION DOLLARS ($4,000,000), in lawful money of the United States of America, together with accrued and unpaid interest hereon from the date hereof plus all other unpaid amounts to be paid or reimbursed by the Maker pursuant to this Note, in accordance with the terms hereinafter set forth. 1.Interest Rate.The outstanding principal amount of this Note, together with all accrued and unpaid interest hereon, shall bear interest at 6.00% per annum (the “Base Rate”).Interest shall be payable quarterly in arrears on March 31, June 30, September 30 and December 31 of each year, commencing on March 31, 2009.Following the occurrence and during the continuance of an Event of Default, Maker further promises to pay interest on the outstanding balance under this Note at a rate of interest (the “Default Rate”) equal to the Base Rate plus two percent (2.0%) per annum, which amount shall accrue from the date of such Event of Default until the earlier of the date on which all amounts due under this Note shall have been paid in full or the date on which such Event of Default is cured or waived, and shall be paid in kind in accordance with the terms hereof (“Default Interest”).Except as otherwise provided herein, interest shall be calculated on the basis of a 360-day year of twelve 30-day months. All interest that accrues on this Note shall be paid in kind and added to the outstanding principal amount of this Note.Interest that is paid in kind and added to the outstanding principal amount of this Note, together with any Default Interest accruing hereunder from time to time, is collectively referred to herein as “Additional PIK Principal”.Additional PIK Principal shall be added to the principal amount of this Note, and shall be considered principal for all purposes under this Note, and without limiting the foregoing, shall bear interest at the Base Rate as provided herein, beginning on the date such interest is paid in kind and the Additional PIK Principal it reflects is added to the principal amount hereof. 2.Maturity Date.The principal amount of this Note (or, if less, the unpaid principal balance of such amount) together with all accrued and unpaid interest hereon plus all other unpaid amounts to be paid or reimbursed by the
